Citation Nr: 1520227	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  12-12 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1993 to May 1996.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

In February 2015, the Veteran submitted additional private treatment records to the Board and did not waive agency of original jurisdiction (AOJ) consideration of those records.  See 38 C.F.R. § 20.1304 (2014).  However, the decisions made herein are fully favorable to the Veteran, and therefore do not prejudice the Veteran.  In addition, upon remand, the AOJ will have an opportunity to review the additional records in relation to the issues not decided herein.  Accordingly, the Veteran is not prejudiced by the Board's consideration of the additional records in the first instance.

The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss; entitlement to service connection for a right knee disability; and entitlement to service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A June 1998 rating decision denied service connection for, among other things, low back pain and right knee pain; the Veteran did not file a timely appeal as to those issues; and new and material evidence was not submitted as to those issues within the one-year appeal period.

2.  A December 2003 rating decision denied a claim to reopen the claims for service connection for low back pain and right knee pain; the Veteran did not file a timely appeal as to those issues; and new and material evidence was not submitted as to those issues within the one-year appeal period.

3.  Evidence received since the December 2003 rating decision in relation to the Veteran's low back disability and right knee disability claims is new, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The December 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3.  New and material evidence having been received, the claim for entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  New and material evidence having been received, the claim for entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board finds that new and material evidence has been received to reopen the claims for entitlement to service connection for a right knee disability and for entitlement to service connection for a low back disability.  Given the favorable nature of these actions, which are not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist in the context of those issues.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  An exception to this rule is provided in 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d. 1163, 1167 (Fed. Cir. 2004).

Finality of Prior Denials

A June 1998 rating decision denied entitlement to service connection for, among other things, right knee pain and low back pain.  The Veteran did not file a timely notice of disagreement as to the rating decision, and new and material evidence was not received within the one-year appeal period following notice of the rating decision.  Therefore, the June 1998 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A December 2003 rating decision denied reopening of the claims for entitlement to service connection right knee pain and entitlement to service connection for low back pain.  The Veteran did not file a timely notice of disagreement as to the rating decision, and new and material evidence was not received within the one-year appeal period following notice of the rating decision.  Therefore, the December 2003 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Reopening

The June 1998 rating decision denied entitlement to service connection for right knee pain because, "[a]lthough there is a record of treatment in service for right knee pain, no permanent residual or chronic disability subject to service connection is shown by service medical records or demonstrated by evidence following service."  As noted above, the December 2003 rating decision found that new and material evidence had not been submitted since the June 1998 rating decision, and therefore denied reopening of the claim.  Thus, for the Veteran's claim for entitlement to service connection for a right knee disability to be reopened, new evidence must have been added to the record since the December 2003 rating decision that suggests the Veteran has a right knee disability that occurred in or was caused by his active service.  See 38 C.F.R. §§ 3.156(a), 3.303.

In addition, the June 1998 rating decision denied entitlement to service connection for low back pain because, "[a]lthough there is a record of treatment in service for low back pain, no permanent residual or chronic disability subject to service connection is shown by service medical records or demonstrated by evidence following service."  As noted above, the December 2003 rating decision found that new and material evidence had not been submitted since the June 1998 rating decision, and therefore denied reopening of the claim.  Thus, for the Veteran's claim for entitlement to service connection for a low back disability to be reopened, new evidence must have been added to the record since the December 2003 rating decision that suggests the Veteran has a low back disability that occurred in or was caused by his active service.  See 38 C.F.R. §§ 3.156(a), 3.303.

Evidence relevant to the Veteran's right knee disability and low back disability that was submitted since the final December 2003 rating decision includes private treatment records from D. E. Rhodes, a chiropractic physician, that are dated from January 2015 through February 2015.  The records include a document entitled "Nexus Statement" in which Dr. Rhodes states, "[i]t is my opinion that [the Veteran's] lower back and knee pain are a direct result of his injury in the military in 1995 and 1996."  Dr. Rhodes's treatment notes include diagnoses for lumbar disc displacement and lumbar radiculitis with pain radiating into the buttocks and legs.  Accordingly, the notes provide evidence of current right knee and low back disabilities, and relate those disabilities to the Veteran's active service.

The Board finds that the records from Dr. Rhodes constitute new and material evidence sufficient to reopen the claims for entitlement to service connection for a right knee disability and entitlement to service connection for a low back disability.  Specifically, the records show that the Veteran has current low back and right knee disabilities, and indicate that those disabilities may be related to the Veteran's active service.  The records are new because they were not considered at the time of the most recent final rating decision.  The records are material because they relate to an unestablished fact necessary to substantiate the claims, and they raise a reasonable possibility of substantiating the claims.  See Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that new and material evidence has been received, and that the claims for entitlement to service connection for a right knee disability and for entitlement to service connection for a low back disability are reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a right knee disability is reopened, and, to that extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for a low back disability is reopened, and, to that extent only, the appeal is granted.


REMAND

The Board finds that further development is required prior to adjudicating the issues remaining on appeal.

A review of the record reveals that there are outstanding VA treatment records and private treatment records that may be relevant to the issues on appeal.  Specifically,  at the July 2014 Board hearing, the Veteran's representative stated that the Veteran "continues at the VA" for treatment of his hearing loss, and the Veteran testified of receiving treatment at the James A. Haley Veterans' Hospital in Tampa, Florida.  However the VA treatment records currently of record date only through June 2012.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The case must therefore be remanded so updated VA treatment records, to include from the James A. Haley Veterans' Hospital in Tampa, Florida, for dates June 2012 through the present, may be obtained and associated with the record.

In addition, the Veteran testified at the July 2014 Board hearing that he attended physical therapy in Sun City, Florida, at some point in the past.  VA treatment notes dated January 2010 note that the Veteran underwent physical therapy at "Select PT," beginning January 2010.  The record does not currently contain treatment records from Select PT or any other physical therapy provider, to include the one located in Sun City, Florida, that the Veteran referenced in his July 2014 Board hearing testimony.  VA treatment notes dated February 2011 further indicate that the Veteran was receiving medical care from a Dr. Lagonella, a private healthcare provider.  The record does not currently contain any treatment records from Dr. Lagonella.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  There is no indication that VA ever made efforts to assist the Veteran in obtaining treatment records from Select PT, the physical therapy provider in Sun City, Florida, or Dr. Lagonella.  Therefore, a remand is necessary so that efforts may be made to obtain treatment records, relevant to the matters on appeal, from Select PT; the physical therapy provider in Sun City, Florida, that the Veteran referenced in his July 2014 Board hearing testimony; and from Dr. Lagonella.

Finally, the Board observes that the Veteran was scheduled for VA examinations in relation to his low back and right knee disabilities in February 1998, but the Veteran failed to report to those examinations.  The Veteran has not been provided a VA examination in relation to those disabilities since that time.  The Veteran contends that his current low back pain and right knee pain are the result of an in-service injury he sustained when he slipped and fell on ice.  See July 2014 Board hearing transcript.  He is competent to report symptomatology such as pain, and to report the circumstances of his service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Thus, the Veteran's statements provide competent evidence of persistent or recurrent symptoms of a disability, and establish an in-service injury.  The Veteran's report of continuity of symptomatology since the in-service injury provides an indication that the current disabilities may be related to the in-service injury.  However, the Veteran, as a lay witness, is not competent to medically diagnose a current disability or medically attribute that disability to any particular cause, as doing so requires medical knowledge and expertise the Veteran has not been shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, the Veteran's statements do not provide sufficient competent evidence for VA to make a decision on the claims.  Accordingly, the Veteran must be provided a VA examination as to his claimed low back and right knee disabilities to determine the likely etiologies of those disabilities.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board acknowledges Dr. Rhodes's nexus opinion linking the Veteran's current right knee and low back disabilities to his active service.  Dr. Rhodes's statements and treatment notes provide competent evidence of current low back and right knee disabilities and an indication that those disabilities may be causally linked to the Veteran's active service.  However, upon careful consideration of Dr. Rhodes's nexus opinion and its supporting rationale, the Board has determined, for the reasons discussed below, that the opinion is not sufficient to make a decision on the claims.

The document entitled "Nexus Statement" signed by Dr. Rhodes indicates that, in rendering his opinions, Dr. Rhodes did not review the Veteran's service treatment records or treatment records since his separation from active service.  The nexus statement is supported by an "Evaluation Report," dated February 2015.  The evaluation report notes that the Veteran had "multiple injuries while deployed" for active service.  It notes, "[t]he opinions expressed in this report are based upon the history of the injury, the patient's complaints, the patient's incomplete response to treatment to date, clinical findings on examination, diagnostic testing and medical imaging, and a review medical history."  It states that the Veteran's current disabilities are the direct result of a "collision" that caused posttraumatic generalized weakening of the supportive tissue structures of the Veteran's spine.  It later states, "[the Veteran] has suffered a permanent spinal related injury as a direct result of the motor vehicle accident."  It makes no specific mention of the Veteran's reported falling injuries.

The Veteran's service treatment records contain a March 1993 report of entrance medical history in which the Veteran indicates he was hit by a motor vehicle at age ten.  They also contain an undated note from the Veteran's mother reporting a similar incident.  The service treatment records otherwise are absent for any mention of a motor vehicle accident or other collision.  Furthermore, the Veteran has not reported an in-service motor vehicle accident.  Rather, the Veteran has consistently reported that his right knee and low back disabilities were caused by a fall during active service.  The Veteran has offered no other theory by which his current low back and right knee disabilities may be connected to an in-service event, injury, or disease.  As such, Dr. Rhodes's positive nexus opinion linking the Veteran's current low back and right knee disabilities to his active service appears to be based on an inaccurate or incomplete understanding of the Veteran's medical history.  Namely, Dr. Rhodes did not review the Veteran's claims file, and appears to attribute the Veteran's current right knee and low back disabilities, at least in part, to an in-service motor vehicle accident or other collision.  However, the record is absent for any evidence that the Veteran was involved in an in-service motor vehicle accident or other collision.  Medical opinions based on an incomplete or inaccurate factual premise are not probative.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Therefore, Dr. Rhodes's positive nexus opinion cannot be considered sufficient competent evidence for VA to make a decision on the claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notification letter asking him to identify any private healthcare treatment so that VA may obtain records on his behalf.  The letter must include a VA Form 21-4142, Authorization and Consent to Release Information to VA.  The letter should also inform the Veteran that VA is particularly interested in the treatment he received following an automobile accident at age 10 and otherwise prior to service, from Select PT or any other physical therapy provider, to include one in Sun City, Florida, from January 2010 through the present, and from a Dr. Lagonella.  Select PT and Dr. Lagonella are identified in VA treatment notes dated January 2010 and February 2011, respectively.  The Veteran reported received physical therapy in Sun City at his July 2014 Board hearing.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

All attempts to obtain any identified records must be documented in the claims file.  The Veteran must be notified of any negative response.

2.  Request all VA treatment records, to include from the James A. Haley Veterans' Hospital in Tampa, Florida, for dates June 2012 through the present, and associate the records with the claims file.

3.  After the above development is complete, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed low back disability and/or right knee disability.  Provide a copy of this remand and the claims file to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a.  Does the Veteran have a diagnosis for a low back disability and/or right knee disability?

b.  Based on review of the evidence of record, is it clear and unmistakable that a chronic low back disability and/or right knee disability pre-existed service?  If so, the evidence relied upon in rendering such an opinion must be identified.  

c.  Based on review of the evidence of record, is it clear and unmistakable that any pre-existing chronic low back disability and/or right knee disability was NOT aggravated by active service?  If so, the evidence relied upon in rendering such an opinion must be identified.  

d.  If there is a current low back disability, is it at least as likely as not (50 percent probability or more) that the Veteran's low back disability is etiologically related to an in-service incurrence of a disease or injury?

e.  If there is a current right knee disability, is it at least as likely as not (50 percent probability or more) that the Veteran's right knee disability is etiologically related to an in-service incurrence of a disease or injury?

The VA examiner should indicate that the claims file was reviewed.  A complete rationale should be provided for all opinions given.

4.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


